 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10
11   OLIVIA HOLMAN,                                         Case No.: 2:18-cv-02334-JCM-NJK
12           Plaintiff(s),                                                 ORDER
13   v.                                                                (Docket No. 19)
14   NANCY A. BERRYHILL,
15           Defendant(s).
16         The Court provides an extended briefing period to counsel in Social Security cases as a
17 matter of course. See Docket No. 13 at 3-4. Now pending before the court is the parties’ stipulation
18 to extend the time for the Commissioner to file its cross-motion to affirm. Docket No. 19.
19         As an initial matter, the parties’ stipulation was filed on June 10, 2019; however, the
20 Commissioner’s cross-motion to affirm was to be filed no later than June 7, 2019. See Docket No.
21 13 at 3. The parties’ stipulation fails to discuss, let alone demonstrate, excusable neglect. See Fed.
22 R. Civ. P. 6(b)(1)(B). Second, the stipulation is premised on the bare assertion that counsel has “a
23 very heavy workload.” Docket No. 19 at 1. The Court is cognizant of the difficulties in managing
24 heavy workloads, but it appears to have become a matter of routine for the Commissioner to point
25 to such issues in seeking extensions. See, e.g., Betten v. Berryhill, Case No. 2:18-cv-536-KJD-
26 NJK, Docket No. 24 (D. Nev. Dec. 6, 2018). The Court previously addressed that this issue needs
27 to be rectified, as the Court will not continue to indulge such requests ad infinitum. See id.
28

                                                     1
 1        In the circumstances of this case, the Court will GRANT in part and DENY in part the
 2 stipulation. The deadline to respond to Plaintiff’s motion to reverse or remand is EXTENDED
 3 by 14 days. No further extensions will be granted.
 4        IT IS SO ORDERED.
 5        Dated: June 12, 2019
 6                                                         ______________________________
                                                           Nancy J. Koppe
 7                                                         United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
